has not demonstrated plain error affecting her substantial rights.'    See id.
                 at 1190, 196 P.3d at 477. Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.




                                                                                           , J.
                                                              Pickering



                 cc: Hon. Nathan Tod Young, District Judge
                      Jamie C. Henry
                      Kristine L. Brown
                      Attorney General/Carson City
                      Douglas County District Attorney/Minden
                      Douglas County Clerk




                        'Appellant also contends that the district court erred by "allow[ing]
                 expert testimony on causation that did not rise to a level of reasonable
                 scientific certainty." No relief is warranted because the expert testified at
                 trial that his conclusions were to a reasonable degree of scientific
                 certainty.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e